Title: From Alexander Hamilton to John Nicholson, 26 August 1793
From: Hamilton, Alexander
To: Nicholson, John



Treasury Department August 26th 1793.
Sir

I received your letter of the 22d instant with its enclosures.
I herewith transmit for your information the Copy of my letter to the Governor of Pennsylvania on the subject of the New Loan Certificates, by which you will perceive the light in which the matter stands at the Treasury.
I am Sir   with consideration   Your obedt Servant

Alexander Hamilton
John Nicholson EsqrComptroller General of Pennsylvania

